Citation Nr: 1706279	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastrointestinal disorder (claimed as sensitive stomach, ulcers and loss of appetite) including diagnoses of gastritis, peptic ulcer disease, duodenitis, and hiatal hernia.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder manifested by schizophrenia, bipolar disorder and/or posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anemia.

5. Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for myopia and presbyopia (claimed as decreased vision).

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for flat feet.

10.  Entitlement to service connection for a knee condition.

11.  Entitlement to service connection for a disability described as twitching of the mouth, hands, and knees.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for a low back condition.

15.  Entitlement to service connection for a heart condition.

16.  Entitlement to service connection for anemia. 

17.  Entitlement to a rating in excess of 10 percent for service-connected prostatitis.

18.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant had active service in the U.S Navy from January 14, 1987 to February 6, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was remanded by the Board for further development in August 2014.  

In January 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

It appears that, during his January 2017 hearing, the Veteran raised the issue of entitlement to service connection for erectile dysfunction as secondary to his service-connected prostatitis.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The issues of entitlement to service connection for anemia, an acquired psychiatric disorder, headaches, a low back disability, myopia and presbyopia (claimed as decreased vision), and hemorrhoids; entitlement to a rating in excess of 10 percent for service-connected prostatitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disorder was last denied in a September 2003 rating decision.  The evidence added to the record with regard to a gastrointestinal disorder since the September 2003 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  Service connection for anemia was last denied in a March 2009 rating decision.  The evidence added to the record with regard to anemia since the March 2009 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

3.  Service connection for schizophrenia, bipolar disorder and PTSD was last denied in a March 2009 rating decision.  The evidence added to the record with regard to schizophrenia, bipolar disorder and PTSD since the March 2009 decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.

4.  During his January 2017 videoconference hearing, the Veteran withdrew from appellate consideration the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and entitlement to service connection for high cholesterol, flat feet, a knee condition, twitching of the mouth, hands and knees, sleep apnea and heart condition.  



CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for a gastrointestinal disorder is final.  New and material evidence to reopen the claim for service connection for a gastrointestinal disorder has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

2.  The March 2009 rating decision denying service connection for anemia is final.  New and material evidence to reopen the claim for service connection for anemia has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

3.  The March 2009 rating decision denying service connection for schizophrenia, bipolar disorder and PTSD is final.  New and material evidence to reopen the claim for service connection for schizophrenia, bipolar disorder and PTSD has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

4.  The criteria for withdrawal of the claims for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and entitlement to service connection for high cholesterol, flat feet, a knee condition, twitching of the mouth, hands and knees, sleep apnea and heart condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2010 and July 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A(a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

      CLAIMS TO REOPEN

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims of entitlement to service connection for a gastrointestinal disorder, an acquired psychiatric disorder manifested by schizophrenia, bipolar disorder and/or PTSD, and anemia.  

In an April 1988 rating decision, service connection for a stomach disability was denied.  The RO found that the Veteran's stomach condition was shown to have been incurred prior to his entry into military service and was not aggravated beyond normal progression during his short period of military service.  The Veteran was notified of the denial in April 1988.  He perfected an appeal to that decision.  

In December 1988, the Board found that the evidence of record clearly showed that the stomach disorder existed prior to service and that the preexisting stomach disorder was not aggravated by active military service.  That decision is final.  38 U.S.C.A. § 7104.

In a September 2003 rating decision, the RO denied the request to reopen the claim for service connection for a stomach disability.  The RO found that the evidence submitted in connection with the claim did not constitute new and material evidence because it did not relate to an established fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The RO also denied the claims for entitlement to service connection for schizophrenia.  The RO found that the condition neither occurred in nor was caused by service.  The Veteran perfected an appeal to these issues but in September 2005 he withdrew from appellate consideration the request to reopen the claim for service connection for a stomach disability.  Therefore, the September 2003 rating decision denying the request to reopen the claim for service connection for a stomach disability became final.  

In April 2006, the Board found that schizophrenia was not shown to be related to events incurred during active service.  The April 2006 decision is final.  38 U.S.C.A. § 7104.

In a March 2009 rating decision, service connection for anemia, bipolar disorder and PTSD was denied.  The Veteran was notified of the decision in March 2009.  The RO found that anemia and bipolar disorder neither occurred in nor were caused by service, and that a confirmed diagnosis of PTSD was not shown by the record and that credible evidence that the claimed stressor occurred had not been submitted.  The RO also denied the request to reopen the claim for service connection for schizophrenia.  The RO determined that the evidence reviewed did not establish the fact that the condition existed during service.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The March 2009 decision became final.  

Initially, the Board finds in favor of reopening the claim of entitlement to service connection for anemia.  In this regard, the Veteran's claim for anemia was previously denied on the basis that it was not incurred in or caused by service.  Since the last final denial on this issue, the Veteran now argues that anemia is secondary to his prostatitis and medications taken for prostatitis.  After reviewing all of the evidence of record available at the time of the final decision on this matter and in light of the evidence received since that decision to include the lay statements of record and new theories of entitlement to service connection, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for anemia.  Accordingly, the claim is reopened.

The Board further finds that the Veteran has presented new and material evidence to reopen the claim of an acquired psychiatric disorder manifested by schizophrenia, bipolar disorder and/or PTSD.  To that end, at the time of the last final denial the evidence showed diagnoses of schizophrenia and bipolar disorder, and a July 2007 Axis I showing of possible PTSD features related to the witnessed stabbing death of the Veteran's stepfather by his mother.  At the hearing in 2017, the Veteran appeared to describe harassment during service which caused his current psychiatric problems.  This testimony, when viewed in light of the prior evidence of record, is new and material and raises a reasonable possibility of substantiating the claim.

However, the Board finds against reopening the claims for entitlement to service connection for a gastrointestinal disorder.  To that end, the record disclosed diagnoses and treatment for gastrointestinal problems.  

Since the last final denial on this matter, the Veteran has resubmitted evidence showing continued treatment for gastrointestinal disorders.  At his hearing, he testified that his gastrointestinal problems pre-existed service and was aggravated during service.  On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a gastrointestinal disorder has not been submitted.  The Veteran's claim for service connection for a gastrointestinal disorder was previously denied on the basis that the stomach condition preexisted his service and was not aggravated beyond normal progression during his period of military service.  Although the Veteran has re-submitted evidence showing that he has a gastrointestinal disorder, this fact had already been established.  Therefore, such evidence is cumulative.  

Because the evidence submitted since the last final decision on this matter is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection a gastrointestinal condition, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a gastrointestinal disorder.  

Stated differently, service connection for a gastrointestinal disorder was denied in the past because it was determined that the disability preexisted service and was not aggravated beyond normal progression during his short period of military service.  No material facts have changed.

      WITHDRAWN CLAIMS  

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

During his January 2017 videoconference hearing, the Veteran withdrew the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and the claims of entitlement to service connection for high cholesterol, flat feet, a knee condition, twitching of the mouth, hands and knees, sleep apnea and heart condition.  The Board finds that his statement qualifies as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

In light of the Veteran's withdrawal of these claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and entitlement to service connection for high cholesterol, flat feet, a knee condition, twitching of the mouth, hands and knees, sleep apnea and heart condition are dismissed.


ORDER

New and material evidence has not been received; the application to reopen the claim for entitlement to service connection for a gastrointestinal disorder (claimed as sensitive stomach, ulcers and loss of appetite) including diagnoses of gastritis, peptic ulcer disease, duodenitis, and hiatal hernia is denied.  

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder other than schizophrenia, bipolar disorder and PTSD is granted to this extent only.  

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for anemia is granted to this extent only.  

The claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to service connection for high cholesterol is dismissed.  

The claim of entitlement to service connection for flat feet is dismissed.  

The claim of entitlement to service connection for a knee condition is dismissed.  

The claim of entitlement to service connection for twitching of the mouth, hands and knees is dismissed.  

The claim of entitlement to service connection for a sleep apnea is dismissed.

The claim of entitlement to service connection for a heart condition is dismissed.





REMAND

The Veteran appeals the denial of a rating in excess of 10 percent for his service-connected prostatitis.  During the Veteran's last VA examination in August 2010, he reported daytime voiding of 1 to 2 hours but denied urinary leakage at that time.  During his January 2017 hearing, the Veteran expressed that he is on medication for his prostatitis and that he is issued pads on a monthly basis for his voiding.  He also reported that he voided more than four times a day.  As the evidence shows a worsening of the Veteran's disability since his last VA examination in 2010, the Board finds that a remand is warranted for a current examination.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

With regard to the claims of service connection for anemia, an acquired psychiatric disorder, headaches, a low back disability, myopia and presbyopia (claimed as decreased vision), and hemorrhoids, the Board finds that further development is needed for proper adjudication of the claims.  To that end, the Veteran claims that his anxiety and depression are secondary to his prostatitis.  At his hearing, he also appeared to describe harassment by his superiors during service.  He has also offered testimony that his back problems are related to strainage from constant up and down movement due to his prostate problems and that his anemia is caused by his service-connected disability.  Additionally, the Veteran argues that his blurred vision, headaches and hemorrhoids are secondary to his prostatitis and/or are caused and/or aggravated by the medication prescribed for his prostatitis - specifically Terazosin.  

A review of the record discloses that the Veteran has not been afforded a VA examination in relation to his claims.  In light of the lay statements and objective evidence of record, the Board finds that a remand is warranted to obtain medical examination and opinion.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).

Regarding the claim for individual unemployability, the Veteran claims that due to his prostatitis he is unable to maintain employment.  He testified that he is currently in and out of the hospital because of his voiding and due to his constant bathroom use he cannot maintain a job.  Therefore, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Lastly, the Veteran has indicated that he has been treated for his prostate disorder at several VAMCs in Alabama and in Atlanta, Georgia.  While it appears that records from the VAMCs in Alabama have been associated with the record, treatment records from the Atlanta VAMC appear to be outstanding.  On remand, these records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records from the Atlanta VAMC, and all records from the Central Alabama VA HealthCare system since December 2016.

2.  Schedule the Veteran for a VA examination to determine if he has anemia that is related to service and/or his service-connected prostatitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's anemia had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected prostatitis, including his prescribed medications.  In doing so, the examiner must also address whether the medication prescribed and taken for the Veteran's prostatitis caused and/or aggravates his anemia, particularly considering the side effects of Terazosin.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

3.  Schedule the Veteran for a VA examination to determine if he has an acquired psychiatric disorder that is related to service and/or his service connected prostatitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  

The VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed. 

Additionally, the examiner should:

		a) identify the appropriate diagnosis, or diagnoses, for the psychiatric symptoms experienced by the Veteran since service discharge to include whether all prior diagnoses were correct or represented a misdiagnosis;
		b) for correctly diagnosed acquired psychiatric disorder manifested, whether it is at least as likely as not that such disorder:
i) first manifested in service; OR
ii) is causally related to an event in service; OR
iii) is caused by service-connected prostatitis; OR
iv) is aggravated beyond the normal progress of the disorder by service-connected prostatitis.

In providing these opinions, the examiner is requested to consider the Veteran's January 2017 testimony regarding his treatment by superiors during service as well as the effects of his service-connected prostatitis.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Schedule the Veteran for a VA examination to determine if he has a low back disability that is related to service and/or his service-connected prostatitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's low back disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected prostatitis.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

5.  Schedule the Veteran for a VA examination to determine if he has headaches that are related to service and/or his service connected prostatitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's headaches had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's headaches were caused and/or aggravated beyond the normal progress of the disorder by the service-connected prostatitis.  In doing so, the examiner must also address whether the medication prescribed for the Veteran's prostatitis caused and/or aggravates his headaches, in particular Terazosin.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

6.  Schedule the Veteran for a VA examination to determine if he has an eye disability to include myopia and presbyopia (claimed as decreased vision) that is related to service and/or his service connected prostatitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's eye disability had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's eye disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected prostatitis.  In doing so, the examiner must also address whether the medication prescribed for the Veteran's prostatitis, including Terazosin, caused and/or aggravates his eye disability.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

7.  Schedule the Veteran for a VA examination to determine if he has hemorrhoids that are related to service and/or his service connected prostatitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hemorrhoids had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected prostatitis.  In doing so, the examiner must also address whether the medication prescribed for the Veteran's prostatitis, particularly Terazosin, caused and/or aggravates his hemorrhoids.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

8.  Schedule the Veteran for a VA examination to address the current nature and severity of his prostatitis.  Access to VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  In accordance with the latest worksheets for rating prostatitis, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his prostatitis.  The examiner must be sure to address the applicable rating criteria and address any functional impairment resulting from the prostatitis.  A complete rationale for any opinions expressed must be provided.

9.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issue of entitlement to TDIU.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


